Citation Nr: 1027634	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 




INTRODUCTION

The Veteran served on active duty from September 1966 to February 
1967 and from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision rendered by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That decision continued the evaluation of post-traumatic 
stress disorder at 30 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran contends that he is entitled to an increased rating 
for his service-connected PTSD, currently rated at 30 percent 
disabling.  The Veteran underwent a VA examination in February 
2008 and was assigned a GAF score of 60.  This examination did 
not address the Veteran's employability; however, the Veteran's 
primary therapist D.R. stated in January 2009 that the Veteran 
was unemployable.  In February 2009 the Veteran's psychiatrist 
Dr. S. assigned him a GAF score of 45-50.  In its March 2009 
Supplemental Statement of the Case, the RO noted that there had 
been some increase in the Veteran's PTSD symptomotology.  
Accordingly, because it appears that the Veteran's symptoms of 
PTSD have changed during the appeal process, a new VA examination 
is warranted.  See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).

The Board also notes that the Veteran has been diagnosed with 
bipolar disorder, although bipolar disorder is not currently a 
service-connected disability.  At the February 2008 VA 
examination, the Veteran was reported to have mood fluctuations, 
difficulty sleeping, anxiety, a decreased ability to cope with 
stress, and feeling depressed and detached from others.  The 
Board is precluded from differentiating between the symptomology 
attributable to a nonservice-connected disability and a service-
connected disability in the absence of medical evidence that does 
so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a 
claimant has both service-connected and nonservice- connected 
disabilities, the Board must attempt to discern the effects of 
each disability and, where such distinction is not possible, 
attribute such effects to the service-connected disability).  
Thus, in order to determine whether the Veteran is entitled to a 
higher rating for his service-connected PTSD, a medical opinion 
that, if possible, differentiates between symptoms of PTSD and 
bipolar disorder is warranted.

Furthermore, the Veteran's claim was last adjudicated in a March 
2009 supplemental statement of the case (SSOC).  Later that 
month, however, the Veteran submitted evidence that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA) with a diagnosis of PTSD, bipolar disorder, 
alcohol abuse, and hand tremors.  The Court has indicted that a 
SSA determination is pertinent to the veteran's ability to engage 
in substantial gainful employment, and that the VA is required to 
give the evidence appropriate consideration.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996); Martin v. Browne, 4 Vet. App 134, 140 
(1993).  The SSA record was never considered by the RO and the 
Veteran did not waive local jurisdictional review of the 
evidence.  Therefore, in accordance with 38 C.F.R. § 19.37(a), 
the case is returned to the RO for consideration and the issuance 
of a SSOC.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for the appropriate VA 
examination to determine the current 
manifestations and symptoms of his PTSD.  The 
claims file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  The 
examiner should identify the nature, frequency, 
and severity of all current manifestations of 
PTSD.  To the extent possible, the examiner 
should identify and distinguish symptoms and 
impairment attributable to the Veteran's 
service-connected PTSD from those attributable 
to any other diagnosed psychological disorders.  
If the examiner cannot differentiate the effects 
of the disabilities, then all should be 
attributed to PTSD. 

The examination report should include a full 
psychiatric diagnostic assessment including a 
Global Assessment of Functioning (GAF) score on 
Axis V and an explanation of the significance of 
the current levels of psychological, social, and 
occupational functioning which support the 
score.  The examiner should comment on the 
impact of the Veteran's PTSD upon his social and 
industrial activities.  The examiner should 
opine as to the specific effect of the Veteran's 
PTSD on his ability work, including whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that the veteran's service 
connected PTSD causes him to be unable to obtain 
and retain substantially gainful employment.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.	After completing the above action, and any other 
development deemed necessary, the claim should 
be readjudicated on the basis of the additional 
evidence.  The RO must consider the Veteran's 
SSA records in readjudiciating the claim.  If 
the claim remains denied, a supplemental 
statement of the case should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




